     Case 2:20-cv-04832-PA-KS Document 8 Filed 06/08/20 Page 1 of 2 Page ID #:46
                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-4832 PA (KSx)                                          Date    June 8, 2020
 Title             Anthony Xepolis v. Tokio Marine America Ins. Co.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS — COURT ORDER

       Before the Court is a Notice of Removal filed by defendant Tokio Marine America
Insurance Compnay (“Defendant”). Defendant asserts that this Court has jurisdiction over the
action brought against it by plaintiff Anthony Xepolis (“Plaintiff”) based on the Court’s diversity
jurisdiction. See 28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only
over matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in
state court may be removed to federal court if the federal court would have had original
jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be remanded to state
court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of
establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d
1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the
right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Defendant must prove that
there is complete diversity of citizenship between the parties and that the amount in controversy
exceeds $75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural
person must be a citizen of the United States and be domiciled in a particular state. Kantor v.
Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the
places they reside with the intent to remain or to which they intend to return. See Kanter v.
Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). For the purposes of diversity
jurisdiction, a corporation is a citizen of any state where it is incorporated and of the state where
it has its principal place of business. 28 U.S.C. § 1332(c); see also Indus. Tectonics, Inc. v. Aero
Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). The citizenship of an LLC is the citizenship of its
members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006)

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
     Case 2:20-cv-04832-PA-KS Document 8 Filed 06/08/20 Page 2 of 2 Page ID #:47
                                                                                                  JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-4832 PA (KSx)                                     Date   June 8, 2020
 Title          Anthony Xepolis v. Tokio Marine America Ins. Co.

(“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members are
citizens.”); TPS Utilicom Servs., Inc. v. AT & T Corp., 223 F. Supp. 2d 1089, 1101 (C.D. Cal.
2002) (“A limited liability company . . . is treated like a partnership for the purpose of
establishing citizenship under diversity jurisdiction.”).

       The Notice of Removal alleges that “[c]omplete diversity of citizenship exists in that: (a)
Plaintiff, Anthony Xepolis, an individual, is a resident of the State of California (b) Defendant
Tokio Marine was and is a corporation incorporated under the laws of the State of New York
with its principal place of business in the State of New York and is the only defendant that has
been served with the summons and complaint in this action.” (Notice of Removal at 2:24-3:2.)
The Notice of Removal alleges only that Plaintiff is a resident of California. Because an
individual is not necessarily domiciled where he or she resides, Defendant’s allegations
concerning the citizenship of Plaintiff, based on an allegation of residence, are insufficient to
establish Plaintiff’s citizenship. “Absent unusual circumstances, a party seeking to invoke
diversity jurisdiction should be able to allege affirmatively the actual citizenship of the relevant
parties.” Kanter, 265 F.3d at 857; Bradford v. Mitchell Bros. Truck Lines, 217 F. Supp. 525,
527 (N.D. Cal. 1963) (“A petition [for removal] alleging diversity of citizenship upon
information and belief is insufficient.”). As a result, Defendant’s allegations related to
Plaintiff’s citizenship are insufficient to invoke this Court’s diversity jurisdiction.

       For the foregoing reasons, Defendant has failed to satisfy its burden of showing that
diversity jurisdiction exists over this action. Accordingly, this action is hereby remanded to
Los Angeles County Superior Court, Case No. 20STCV15995, for lack of subject matter
jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                              Page 2 of 2
